Opinion issued January 13, 2005


     











In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00002-CV




IN RE ALLSTATE INDEMNITY COMPANY, Relator





Original Proceeding On Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator Allstate Indemnity Company filed a petition for a writ of mandamus
complaining of the trial court’s order denying relator’s motion to quash.
 The relator
bears the burden of establishing its entitlement to mandamus relief.  Hansen v.
Sullivan, 886 S.W.2d 467, 469 (Tex. App.—Houston [1st Dist.] 1994, orig.
proceeding).  Based on the record presented, we conclude that relator has not shown
that it is entitled to mandamus relief.  See Tex. R. App. P. 52.3 (requiring that factual
statements must be verified), 52.3(j) (requiring a certified or sworn copy of order
complained of), 52.7(a)(1) (requiring a certified or sworn copy of every document),
and 52.7(a)(2) (requiring a properly authenticated transcript).  Accordingly, relator’s
petition for writ of mandamus is DENIED.  See Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992) (orig. proceeding). 
PER CURIAM
 
Panel consists of Justices Taft, Keyes, and Hanks.